             Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
          Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 1 of 11

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _________________
------------------------------------X                                     DATE FILED: 10/14/2020
   UNITED STATES DISTRICT COURT
UNITED   STATESDISTRICT
   SOUTHERN           OF AMERICA  OF NEW YORK                 :
                                                              :
   -----------------------------------------------------------x
       -against-
   In re FANNIE MAE 2008 SECURITIES                           :
                                                              :             No.
                                                                            08 Civ.18 Cr.
                                                                                    7831    146 (JFK)
                                                                                         (PAC)
   LITIGATION                                                 :
                                                              :             09 MD 2013 (PAC)
KAREEM GRAVES,                                                :                OPINION & ORDER
                                                              :
                                                              :
                                                              :             OPINION & ORDER
                                 Defendant.                   :
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FOR HONORABLE  PAUL A. CROTTY,
     DEFENDANT KAREEM  GRAVES: United States District Judge:
      Pro Se

FOR THE UNITED STATES OF AMERICA:           BACKGROUND1
     Anden Chow
           The early years
     Christopher            of this decade saw a boom in home financing which was fueled, among
                         Clore
     U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
JOHN F. KEENAN, United States District Judge:
   subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
     Before the Court is a pro se motion by Defendant Kareem
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
Graves seeking a sentence reduction due to Graves’s preexisting
   assumption that the market would continue to rise and that refinancing options would always be
medical conditions and the COVID-19 pandemic. Graves brings the
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
motion pursuant to the First Step Act, 18 U.S.C. §
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
3582(c)(1)(A), commonly known as the compassionate release
   originators sold their loans into the secondary mortgage market, often as securitized packages
statute. The Government opposes Graves’s motion as
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
substantively meritless because Graves’s medical conditions, the
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
circumstances of his incarceration, and the 18 U.S.C. § 3553(a)
   and home prices began to fall. In light of the changing housing market, banks modified their
sentencing factors do not warrant a modification to his term of
   lending practices and became unwilling to refinance home mortgages without refinancing.
imprisonment. For the reasons set forth below, Graves’s motion

is DENIED.
     1
      Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
     dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                              1
                                                       1
       Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 2 of 11



       I.   Background

       Unless otherwise noted, the following is taken from the

materials the parties submitted, Graves’s Presentence

Investigation Report (“PSR”), (ECF No. 63), and the transcripts

of Graves’s plea and sentencing, (ECF Nos. 54, 81).           In ruling

on Graves’s compassionate release request, the Court has

considered the arguments advanced in Graves’s pro se motion

(filed under seal), the Government’s opposition, (ECF No. 98),

and Graves’s letter in reply, (ECF No. 99).          While the motion

was pending, Graves mailed two additional letters to the Court

providing information about the conditions of his incarceration

at FCI Allenwood Medium in White Deer, Pennsylvania.

       On September 12, 2018, Graves pleaded guilty, pursuant to a

plea agreement, to one count of conspiring to commit Hobbs Act

Robbery, in violation of 18 U.S.C. § 1951.          The charges stemmed

from Graves’s participation in a conspiracy to rob an individual

whom Graves was told—by confidential sources (“the CSs”) working

with the Drug Enforcement Administration—would be transporting a

significant quantity of heroin from Texas to New York.            (PSR ¶

13.)    At various meetings with the CSs, Graves and certain other

individuals agreed to carry out the robbery, and on February 6,

2018, he and two co-defendants, met with the CSs, retrieved guns

from a nearby building, and drove with the CSs to the area where

they planned to conduct the robbery.         (Id. ¶ 14–18.)    When


                                     2
     Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 3 of 11



Graves and the others arrived, however, he and his two co-

defendants were placed under arrest.       (Id. ¶ 19.)    A search of

the trunk of their vehicle yielded two loaded firearms.          (Id.)

Law enforcement also recovered a black ski mask, black gloves,

and a gravity knife from Graves’s person.       (Id.)    During his

plea allocution, Graves admitted to agreeing with others to

commit the robbery and that he knew it was wrong and illegal.

(Plea Tr. at 14:13–15:21.)

     Graves’s sentencing occurred on January 8, 2019, during

which he described his deep regret as well as his struggles to

financially provide for his family at the time of the offense.

(Sent. Tr. at 12:22–13:18.)     Graves petitioned the Court for a

below Guidelines sentence of 36 months; the Government argued in

favor of a Guidelines sentence.      As part of the plea agreement

Graves signed, he and the Government agreed that his offense

conduct resulted in a Guidelines range of 57 to 71 months’

incarceration, and the Government agreed to dismiss the two

other counts against Graves for conspiring to distribute and

possess with intent to distribute one kilogram and more of

heroin, in violation of 21 U.S.C. § 846; and possessing a

firearm in connection with the above conspiracies, in violation

of 18 U.S.C. §§ 924(c) and 2.

     At sentencing, the Court found a Guidelines incarceration

range of 51 months to 63 months.       (Sent. Tr. at 15:1–10.)     The


                                   3
        Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 4 of 11



Court took note of Graves’s offense conduct, which did not

involve any actual narcotics—but did involve guns—as well as

Graves’s exceptionally challenging childhood, his supportive

family and young children, and the serious medical issues he

faced after being shot 13 times in an earlier, unrelated event.

(Id. at 13:21–15:16; 17:21–19:25.)         The Court concluded that a

downward variance was appropriate and sentenced Graves to 42

months’ imprisonment along with three years of supervised

release.    (Id. at 15:11–16:9.)      In doing so, the Court explained

that “[s]entencing is really the most important thing that a

federal judge does . . . [a]nd in your case I really did give

this a lot of thought, because you’ve got a bad record.”             (Id.

at 17:25–18:4.)      Nevertheless, the Court explained that the

downward variance was appropriate because “besides the fact that

you are suffering from these gunshots is the fact that you do

seem to me to be working to try and improve yourself.”             (Id. at

18:16–19.)     To date, Graves has served approximately 32 months

of his sentence.      He is scheduled for release on February 25,

2021.

     On July 2, 2020, Graves, proceeding pro se, filed a motion

requesting a reduction in sentence and his immediate

compassionate release due to the COVID-19 pandemic.            Graves’s

motion explained that he suffered from a variety of medical

conditions, including asthma, high blood pressure, and issues


                                      4
     Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 5 of 11



relating to his gunshot wounds, and he was deeply worried about

his health should he contract the virus.       The Court ordered the

Government to respond, and on July 13, 2020, the Government

opposed Graves’s request on the grounds that no compelling and

extraordinary reasons support his release which, in any event,

would be inappropriate under the sentencing factors set forth in

18 U.S.C. § 3553(a).    (ECF No. 98.)    Graves submitted a reply

letter on July 23, 2020.    (ECF No. 99.)

     II.   Discussion

           A.    Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).    Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id. §

3582(c)(1)(A).    “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors ‘outweigh the

“extraordinary and compelling reasons” warranting compassionate

release . . . [and] whether compassionate release would


                                   5
     Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 6 of 11



undermine the goals of the original sentence.’” United States v.

Daugerdas, --- F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL

2097653, at *4 (S.D.N.Y. May 1, 2020) (alterations in original)

(quoting United States v. Ebbers, 432 F. Supp. 3d 421, 430–31

(S.D.N.Y. 2020)).

     The Second Circuit recently ruled that the policy statement

issued by the U.S. Sentencing Commission pertaining to

compassionate release, section 1B1.13 of the Sentencing

Guidelines, “is not ‘applicable’ to compassionate release

motions brought by defendants,” and “cannot constrain district

courts’ discretion to consider whether any reasons are

extraordinary and compelling.” United States v. Brooker, ---

F.3d ---, No. 19-3218-CR, 2020 WL 5739712, at *6 (2d Cir. Sept.

25, 2020).    Accordingly,

     when assessing a motion brought directly by an
     imprisoned person rather than by the BOP, the Court is
     constrained neither by [§] 1B1.13’s enumeration of
     extraordinary and compelling reasons, nor by its
     freestanding requirement that the defendant seeking
     release not pose any danger to the community. Rather,
     the Court may “consider the full slate of extraordinary
     and compelling reasons that an imprisoned person might
     bring before [it] in motions for compassionate release.”
     However, even if such reasons are present, the Court
     must also assure itself that release is consistent with
     “the factors set forth in section 3553(a) to the extent
     that they are applicable.”

United States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051,

at *2 (S.D.N.Y. Sept. 29, 2020) (footnote and internal citations

omitted).    “[P]ro se litigants generally are entitled to a


                                   6
     Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 7 of 11



liberal construction of their pleadings, which should be read

‘to raise the strongest arguments that they suggest.’” Green v.

United States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

          B.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19. See People at Increased Risk,

Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/index.html (last visited October 13, 2020); see also

United States v. Park, --- F. Supp. 3d ---, No. 16 Cr. 473 (RA),

2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020) (“The nature of

prisons—crowded, with shared sleeping spaces and common areas,

and often with limited access to medical assistance and hygienic

products—put those incarcerated inside a facility with an

outbreak at heightened risk.”) (collecting sources).         And, on at

least one occasion, it has ruled that the threat posed by the

COVID-19 pandemic to a medically “high-risk” individual

constitutes “extraordinary and compelling reasons” to warrant

immediate compassionate release. See United States v. Smith, 454

F. Supp. 3d 310, 315 (S.D.N.Y. 2020) (granting release to non-

violent 62-year-old who suffered from asthma, high cholesterol,

blood clots, a thyroid condition, and suspected multiple

myeloma); but see United States v. Mascuzzio, No. 16 Cr. 576


                                   7
     Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 8 of 11



(JFK), 2020 WL 3050549, at *3–*4       (S.D.N.Y. June 8, 2020)

(denying release to non-violent 40-year-old despite his medical

conditions); United States v. Kerrigan, No. 16 Cr. 576 (JFK),

2020 WL 2488269, at *3–*4 (S.D.N.Y. May 14, 2020) (same for non-

violent 43-year-old).

     Nevertheless, after considering the 3553(a) factors, the

Court is not persuaded that extraordinary and compelling reasons

exist to reduce Graves’s sentence and order his immediate

release.   Accordingly, Graves’s motion is denied.

     First, Graves has failed to articulate an extraordinary and

compelling reason why his sentence should be reduced.          The

foundation of Graves’s motion is the generalized threat COVID-19

poses to incarcerated individuals with underlying medical

conditions.   Indeed, according to the Centers for Disease

Control and Prevention (“the CDC”), older adults and people of

any age who have serious underlying medical conditions may be at

higher risk for a severe illness from COVID-19. See People at

Increased Risk, Ctrs. for Disease Control & Prevention, supra.

Here, however, Graves’s age, asthma, high blood pressure, and

nerve and muscle damage are not severe enough to warrant

compassionate release.    Graves is 43, significantly younger than

the CDC’s former high-risk cutoff age of 65. See id.; see also,

e.g., United States v. Skelos, No. 15 Cr. 317 (KMW), 2020 WL

2508739, at *2 (S.D.N.Y. May 15, 2020) (“Defendant has not


                                   8
     Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 9 of 11



demonstrated the existence of extraordinary and compelling

circumstances in his case.     Defendant is 37 years old, and thus

faces a relatively low risk of hospitalization or death from

COVID-19.”) (collecting sources).      While the CDC has listed

“moderate to severe asthma” as a potential risk factor for a

severe illness from COVID-19, here, Graves’s asthma cannot be

characterized as such: according to his Bureau of Prisons

medical records, Graves only reports having had a history of

“mild asthma with occasional symptoms . . . but [he] has not had

symptoms in over 3 years so asthma diagnosis was resolved.”

(Ex. to Gov’t’s Opp’n at 4.)     Further, although Graves’s gunshot

wounds are serious, they do not rise to the level of COVID-19

risk factors looked to by the CDC and courts, such as pulmonary

hypertension (a specific and rare type of hypertension affecting

the lungs and right side of the heart), cancer, diabetes, or

immunocompromization. See, e.g., Park, 2020 WL 1970603, at *6

(granting release to 44-year-old with a documented history of

respiratory issues, including severe asthma and immune-

compromising diseases); United States v. Williams, --- F. Supp.

3d ---, No. 17 Cr. 121 (VAB), 2020 WL 1974372, at *5 (D. Conn.

Apr. 24, 2020) (granting release to defendant with chronic

asthma, hypertension, diabetes, and high cholesterol); Smith,

454 F. Supp. 3d at 315; but see, e.g., United States v. Mood,

No. 19 Cr. 113 (VB), 2020 WL 3256333, at *1 (S.D.N.Y. June 16,


                                   9
     Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 10 of 11



2020) (denying release to 53-year-old with diabetes,

hypertension, and obesity where “[t]here is no question that

[defendant] has health issues, but his condition is stable and

has been effectively managed by routine monitoring and

medication”); Kerrigan, 2020 WL 2488269, at *3 (denying release

to 43-year-old with obesity and liver disease); United States v.

Aronshtein, No. 11 Cr. 121 (GBD), 2020 WL 2836770, at *2

(S.D.N.Y. June 1, 2020) (denying release to defendant with

asthma).

     Second, and decisive here, even if Graves’s age, health

risks, and the COVID-19 pandemic could provide extraordinary and

compelling reasons for a sentence reduction, application of the

3553(a) factors cripples his request and outweighs any

justification for early-release.        Here, the factors that weigh

in Graves’s favor, such as the need to provide necessary medical

care, are overshadowed by the combined force of “the nature and

circumstances of the offense” and the need for the sentence

imposed to “reflect the seriousness of the offense,” “promote

respect for the law,” “provide just punishment for the offense,”

“afford adequate deterrence to criminal conduct,” and “protect

the public from further crimes of the defendant.” 18 U.S.C. §

3553(a).   For the reasons stated in detail at Graves’s

sentencing, which are incorporated by reference here, the Court

finds that modifying Graves’s significantly below-Guidelines


                                   10
      Case 1:18-cr-00146-JFK Document 100 Filed 10/14/20 Page 11 of 11




term of incarceration would disserve the above important

sentencing factors.     Accordingly, Graves's motion is denied. Cf.

Mascuzzio, 2020 WL 3050549, at *4; Kerrigan, 2020 WL 2488269, at

*4.

      III.    Conclusion

       For the reasons set forth above, Defendant Kareem Graves's

motion for a reduction in sentence is DENIED.

SO ORDERED.

Dated:    New York,      York
          October /'   , 2020                   John F. Keenan
                                         United States District Judge




                                    11
